DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action on the merits is in response to the election of invention received by the office on 27 July 2022. Claims 1-21 are pending. Claims 5-15 and 19-21 are withdrawn as nonelected.
Election/Restrictions
Claims 5-15, 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 July 2022.
Applicant's election with traverse of the invention of group I, claims 1-4 & 16-18 in the reply filed on 27 July 2022 is acknowledged.  The traversal is on the ground(s) that the cited a priori teaching reference does not teach certain limitations.  This is not found persuasive because the cited reference, U.S. Patent Application Publication 2017/0341183 to Buller et al. teaches the camera as claimed (see at least paragraph 0212).
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The preamble of the elected invention recites a, “Measuring system for equipping or retrofitting a device for manufacturing a three-dimensional object by selective layerwise solidification of a building material, wherein the device includes an irradiator for selectively irradiating a layer of the building material applied in a working plane of the device at locations corresponding to a cross-section of the object to be manufactured, for solidifying the irradiated locations, the irradiator comprises at least two irradiation units and each irradiation unit can be projected onto a pixel in the working plane and is at least switchable on and off, and said measuring system includes . . . .” The effect of this preamble is to set forth the milieu (an additive manufacturing device with the recited features) of the claimed invention (the measuring system). However, it will be understood that limitations directed to the additive manufacturing device and not the measuring system are regarded as recitations of intended use of the claimed apparatus which do not further limit the claim. (SEE MPEP 2111.02 (I) and 2111.02 (II) for more regarding the effect of the preamble on the interpretation of the claim. SEE MPEP 2114.02 (II) and 2115 for more regarding the intended use of claimed apparatuses 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0341183 to Buller et al. (‘183 hereafter), made of record per applicant disclosure.
Regarding claim 1, ‘183 teaches a measuring system for equipping or retrofitting a device for manufacturing a three-dimensional object by selective layerwise solidification of a building material, wherein the device includes an irradiator for selectively irradiating a layer of the building material applied in a working plane of the device at locations corresponding to a cross-section of the object to be manufactured, for solidifying the irradiated locations, the irradiator comprises at least two irradiation units and each irradiation unit can be projected onto a pixel in the working plane and is at least switchable on and off, and said measuring system includes: at least one camera for determining and evaluating the radiation emitted by the irradiator and/or the position and/or orientation of the irradiation unit(s) in absolute and/or relative to one another (paragraph 0212), and at least one distance sensor for detecting an extension in a direction perpendicular to the working plane (paragraph 0006).
Regarding claim 2, ‘183 teaches the measuring system further comprising at least one power measuring device for determining a radiation power of the irradiator and/or of at least one irradiation unit (paragraphs 0062, 0178).
Regarding claim 3, ‘183 teaches the measuring system comprising at least one switch which is designed to avoid a collision of the irradiator and/or a recoater, further included in the device with the measuring system insofar as the claimed switch, irradiator and/or recoater are claimed as part of the additive manufacturing apparatus and not considered limiting upon the claimed invention.
Regarding claim 4, ‘183 teaches the measuring system wherein the camera comprises a CMOS sensor and/or a CCD sensor, and/or the power measuring device comprises a photodiode and/or a photo resistor (paragraph 0178).
Regarding claim 16, ‘183 teaches the measuring system wherein the at least two irradiation units are laser arrays insofar as the claimed irradiators are claimed as part of the additive manufacturing apparatus and not considered limiting upon the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘183 in view of case law.
Regarding claim 17, ‘183 does not teach the integration of the at least one camera and at least one distance sensor into a single measuring device. However, since ‘183 discusses the desirability of knowing the relative distances and positions of various objects within the build chamber (paragraph 0006), it would have been obvious to one possessed of ordinary skill in the art at the time of invention to make the prior art camera and distance sensor integral for the benefit of knowing the position and/or distance of the camera from other objects within the build chamber. (SEE MPEP 2144.04(V)B for more regarding the case law of making integral that which the prior art teaches separately.)
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘183 as applied to claim 4 above, and further in view of U.S. Patent Application Publication 2012/0206720 to Fösel et al. (‘720 hereafter).
Regarding claim 18, ‘183 does not teach an Ulbricht sphere. In the related art of laser system power control, ‘720 teaches a measuring system wherein the photodiode and/or the photo resistor of the power measuring device are integrated in an Ulbricht sphere (paragraph 0043), for the benefit of removing directionality as a factor in measuring laser power. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘183 with those of ‘720 for the benefit of better controlling the power of an additive manufacturing laser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743